

117 S1619 IS: Reduce Bureaucracy Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1619IN THE SENATE OF THE UNITED STATESMay 13, 2021Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to provide for a 2-year prohibition on employment in a career civil service position for any former political appointee, and for other purposes.1.Short titleThis Act may be cited as the Reduce Bureaucracy Act.2.Limitation on employment of political appointees in career civil service positions(a)In generalSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:3117.Employment of political appointees (a)DefinitionsIn this section—(1)the term agency has the meaning given the term Executive agency in section 105;(2)the term Associate Director means the Associate Director for Merit System Accountability and Compliance at the Office of Personnel Management;(3)the term career position means—(A)a position in the competitive service filled by career or career-conditional appointment;(B)a position in the excepted service filled by an appointment of equivalent tenure as a position described in subparagraph (A);(C)a career reserved position, as defined in section 3132(a)(8), in the Senior Executive Service; or(D)a general position in the Senior Executive Service when filled by a career appointee, as defined in section 3132(a)(4); (4)the term participated means an action taken as an officer or employee through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or other such action; (5)the term particular matter includes any investigation, application, request for a ruling or determination, rulemaking, contract, controversy, claim, charge, accusation, arrest, or judicial or other proceeding; (6)the term political appointee means an individual serving in an appointment of any duration to a political position; and(7)the term political position means—(A)a position with respect to which appointment is made—(i)by the President; or(ii)by the President, by and with the advice and consent of the Senate;(B)a position that has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character;(C)a position described in sections 5312 through 5316 (relating to the Executive Schedule); and(D)a general position in the Senior Executive Service during such time as it is filled by—(i)a noncareer appointee, as defined in section 3132(a)(7); or(ii)a limited term appointee or a limited emergency appointee, as defined in paragraphs (5) and (6) of section 3132(a), respectively, who is serving under a political appointment.(b)Appointment approval required(1)In generalThe head of an agency may not appoint any individual described in paragraph (5) to a career position within the agency without receiving prior written approval from the Associate Director, consistent with the requirements of this subsection.(2)RequestThe head of an agency shall submit to the Associate Director a request to approve the appointment of any individual described in paragraph (5) to a career position, which shall include certification by the head of the agency to the Associate Director that the appointment is necessary for the agency to meet the mission of the agency.(3)Review and determinationThe Associate Director— (A)shall— (i)review any request received under paragraph (2); and(ii)deny any request described in clause (i), unless the Associate Director determines that the appointment process with respect to the request was fair, open, and free from political influence; and(B)may, if the Associate Director makes a determination described in subparagraph (A)(ii), approve a request submitted under paragraph (2).(4)Notification to CongressWith respect to any request approved under paragraph (3)(B), the Associate Director shall, not less than 5 days before the date on which the Associate Director provides approval to the head of the requesting agency, provide to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives the agency certification under paragraph (2) and the rationale of the applicable agency head with respect to that certification.(5)Covered individualsAn individual described in this paragraph is—(A)a political appointee;(B)a former political appointee who held any political position during the 5-year period before the date on which the applicable request described in paragraph (2) is submitted; or(C)at the discretion of the Director of the Office of Personnel Management, a former political appointee who held any political position before the 5-year period described in subparagraph (B).(c)Restriction on appointment(1)In generalNotwithstanding any other law, rule, or regulation, during the 2-year period following the date on which a political appointee leaves or departs from a political position, that appointee may not be appointed to any career position in the civil service.(2)ExceptionParagraph (1) shall not apply to a political appointee who has not personally and substantially participated in any particular matter while employed in a political position.(d)ApplicationNothing in this section may be construed to restrict the appointment of an individual who is—(1)entitled to reinstatement under section 3593(b); or(2)eligible for reinstatement under section 3593(a)..(b)Clerical amendmentThe table of sections for subchapter I of chapter 31 of title 5, United States Code, is amended by adding after the item relating to section 3116 the following:3117. Employment of political appointees..(c)Application(1)Appointment requestsSection 3117(b) of title 5, United States Code, as added by subsection (a), shall apply to any appointment or request for appointment described in such section submitted to the Associate Director for Merit System Accountability and Compliance after the date of enactment of this Act.(2)Limitation on appointmentsSection 3117(c) of title 5, United States Code, as added by subsection (a), shall apply to any individual who leaves or departs from a political position (as that term is defined in section 3117(a) of such title, as added by such subsection) after the date of enactment of this Act.(d)Regulations required(1)In generalThe Director of the Office of Personnel Management shall issue regulations necessary to carry out this section and the amendments made by this section. (2)ContentsThe regulations issued under paragraph (1) shall include guidance regarding the definition of the term personally and substantially participated in any particular matter in section 3117(c)(2) of title 5, United States Code, as added by subsection (a), consistent with section 2641.201 of title 5, Code of Federal Regulations, and the definitions of applicable terms in section 3117(a) of title 5, United States Code, as added by subsection (a). 3.Reduction in
 number of political appointees(a)DefinitionsIn this section— (1)the terms limited term appointee, limited emergency appointee, and noncareer appointee have the meanings given the terms in section 3132(a) of title 5, United States Code; and(2)the term political appointee means any individual who—(A)is employed in a position on the Executive Schedule under sections 5312 through 5316 of title 5, United States Code;(B)is a limited term appointee, a limited emergency appointee, or a noncareer appointee; or(C)is employed in a position in the executive branch of the Federal Government of a confidential or policy-determining character under Schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, or any successor regulations.(b)LimitationThe President, acting through the Director of the Office of Management and Budget and the Director of the Office of Personnel Management, shall take such actions as necessary to ensure that the total number of political appointees shall not exceed 2,000.(c)Effective
 dateThis section shall take effect on the date that is 1 year after the date of enactment of this Act.